DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 13, 2019, March 28, 2019, April 30, 2019, October 26, 2020 and January 27, 2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-15 and 18-27 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah H. Yellin, Registration No. 45,904, on January 26, 2021.

The application has been amended as follows: 
Claims 16-17 are cancelled.
Claims 6 and 7 are amended as follows:
6. A [[The]] method comprising applying the composition produced by the method of claim 1 to a select target.  

7. A [[The]] method comprising applying the composition produced by the method of claim 2 to a select target.

Amendment to the Specification:
Please amend the title of the Specification as follows:
Methods Related to Minimally Polarized Functional 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites the following method:
A method comprising: 
a) separating fat and hypodermal elements from dermal and epidermal compartments of a mammalian tissue specimen ex vivo to provide remaining cutaneous elements containing an epidermal compartment, a dermal compartment, and a follicular compartment; and 
b) segmenting the epidermal compartment, the dermal compartment, and the follicular compartment to open the follicular compartment and provide a composition, 
wherein the composition comprises an epidermal segment, a dermal segment, and a segment of the follicular compartment, wherein the segments are interconnected and wherein the segment of the follicular compartment comprises living LGR-expressing stem cells that are exposed, 
wherein the composition is capable of regenerating functional tissue comprising epidermis, dermis, and appendages when transplanted to a damaged tissue site in a subject in need thereof.


It is additionally noted, as was noted in the reasons for allowance of parent application 14/954,335, the closest prior art is Gho et al., (BURNS 37 (2011) 427-433; IDS 1/27/2021).
Gho teaches preparing extracted partial longitudinal follicular units by cutting through epidermal, dermal and follicular compartments in a longitudinal manner wherein the epidermal, dermal and follicular segment remain interconnected (Fig. 1 and Fig. 2; 1.2.2 Extraction of the partial longitudinal follicular units (grafts), page 429). The graft is extracted in a manner that purposely obtains only a portion of the entire follicular unit by limiting the diameter of the extraction needle and thus obtains a smaller portion of the complete follicular unit (see Fig. 3). Gho’s Fig.2 and Fig. 3 are illustrated below:

    PNG
    media_image1.png
    369
    1621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    676
    1603
    media_image2.png
    Greyscale


Gho’s method successfully resulted in growth of new hair follicles (Fig. 7 and Fig. 8). 
Gho differs from the instant invention in that Gho does not further teach ex vivo separation of fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.  Given that Gho’s intention is to directly cut through the native cutaneous elements to obtain the partial follicular units, there is no motivation to modify Gho to further employ an ex vivo step of separating fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/             Primary Examiner, Art Unit 1633